Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 28, 30-37, are 39-46 are allowed. 
Regarding claims 28, 37, and 46 the combination of limitations presented in the claim are not found within the prior art, particularly:
“controlling transfer of at least one data item from a data cache component communicatively coupled to storage via a first path and a second path, wherein the first path has a higher latency than the second path, the method comprising: receiving search terms from at least one of a current search or a prior search, the search terms indicative of diagnostics topics that were searched in a telecommunications network, the search terms usable to identify data items stored in the data cache component that are associated with the diagnostics topics; responsive to receiving the search terms, identifying a matching data item based on a match between the search terms and one of the data items stored in the data cache component; and in response to identifying the matching data item, of sending the matching data item from the data cache component to the storage using the second path”.

This limitation requires two data paths from a cache to a storage, one path with a higher latency than a second, receiving a search term, search terms indicative of diagnostics topics searched in a telecommunications network, and identifying a matching data item based on a match between the search terms and one of the data items stored in the data cache... responsive to identify the matching data item, sending the matching data item from the data cache component to the storage using the second path”.   
An updated search of the available prior art failed to provide a teaching, alone or in combination that would anticipate or render the claimed invention obvious.

Dependent claims 30-36 and 39-45 are allowable based on their dependent from independent claims 28, 37, and 46.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Commends on Statement of Reasons for Allowance.”
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131. The examiner can normally be reached M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        
/William E. Baughman/Primary Examiner, Art Unit 2138